                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

ABBVIE INC. and ABBVIE                     :
BIOTECHNOLOGY LTD                          :
                                           :
              v.                           :     CIVIL NO. 17-cv-01065-MSG-RL
                                           :
BOEHRINGER INGELHEIM                       :
INTERNATIONAL GMBH,                        :
BOEHRINGER INGELHEIM                       :
PHARMACEUTICALS, INC., and                 :
BOEHRINGER INGELHEIM                       :
FREMONT, INC.                              :

           MEMORANDUM OPINION CONCERNING DOC. NO. 326

RICHARD A. LLORET                                                    March 29, 2019
U.S. MAGISTRATE JUDGE

       Introduction

       The plaintiffs (collectively, “AbbVie”) have moved to compel deposition

testimony. Doc. No. 326 (“AV Mot.”). AbbVie argues that the defendants’ (collectively,

Boehringer) attorney improperly directed Dr. Dougherty and Mr. Blanarik not to answer

certain questions at their depositions. Id. at 1. In addition, AbbVie contends that various

witnesses were not properly prepared to testify about their designated topics. AV Mot. at

3-5.

       According to AbbVie, the questions directed to Dr. Dougherty “related to the

status of formulations for the accused product, BI 695501.” Id. at 1. AbbVie alleges that

information about alternative formulations of Boehringer’s product developed by

Boehringer may reveal information relevant to secondary considerations of non-

obviousness, such as copying or commercial success. AV Mot. at 2. As for Mr. Blanarik,

the questions “related to the launch and release of the accused product, BI 695501.” Id.
at 1. AbbVie contends that directing the witnesses not to answer was inappropriate, as

there was no protective order filed or granted. Id. at 1-2.

        Boehringer contends that it “did not instruct Dr. Dougherty not to answer about

‘the status of formulations for the accused product,’ as AbbVie asserts.” Doc. No. 336, at

2 n.2 (“BI Opp.”). Boehringer also argues that before the depositions commenced, it had

“agreed to designate a witness to testify regarding formulations considered in the course

of development of the accused aBLA product, but objected to discovery of unaccused

potential future products.” Id. at 1. Boehringer contends that “potential launch-related

information” sought from Mr. Blanarik should be off-limits, for reasons described in its

earlier motion (Doc. No. 243) objecting to AbbVie’s Interrogatory No. 21. Id. at 3.

Finally, Boehringer asserts that its designated witnesses were properly prepared to

testify. Id. at 3-5.

        Discussion

        Fed. R. Civ. Pro. 30(c)(2) prohibits instructing a deposition witness not to answer

a question except to preserve a privilege, enforce a limitation ordered by the court, or

present a motion to terminate or limit the deposition under R. 30(d)(3). Boehringer was

not preserving a privilege, but claims it was enforcing a limitation that it had sought

through a motion previously filed with the court that had not been decided. BI Opp. at 1-

2. Boehringer did not file a motion to terminate or limit the depositions.1 Under the



1Boehringer refers to the dilemma presented because I had ordered the parties not to submit any more
briefing on the subject of R. 30(b)(6) topics. BI Opp. at 2 (referring to Doc. No. 261). The Order of October
31, 2018 was entered in connection with disputes about the content of a chart I had requested
summarizing the positions of the parties on the scope of R. 30(b)(6) depositions. See Doc. No. 261. A
subsequent Order of December 27, 2018 (Doc. No. 324) provided the parties with a process for litigating
over instructions not to answer questions at a deposition. Under this Order AbbVie filed its motion (Doc.
No. 326) and Boehringer filed its response (Doc. No. 336). I have since resolved the dispute over R.
30(b)(6) topics. Doc. No. 359. AbbVie has filed objections to the Order, which are currently pending
before Judge Goldberg. Doc. No. 396.

                                                     2
circumstances I find that Boehringer acted in good faith, and that the purpose of the

rule will not be subverted by deciding the motion on its merits.

       Turning to the merits, AbbVie does not elaborate on its argument that

questioning Dr. Daugherty about unaccused formulations might uncover evidence of

copying, from which favorable inferences might be drawn about the non-obviousness of

its inventions. AV Mot. at 2. The argument is that evidence that one of AbbVie’s

inventions or discoveries has been copied might tend to rebut a contention that prior art

made AbbVie’s patents obvious, and therefore invalid. AbbVie has made no showing

that copying has taken place in connection with the accused product. Nor has there been

any showing that copying would be more likely in connection with the development of

unaccused but related products.

       It is possible that evidence of copying may turn up, but the possibility is

disproportionate to the value of such evidence, even if uncovered. “[P]roof of copying is

currently best viewed as only a weak form of circumstantial proof of non-obviousness.”

3 Moy’s Walker on Patents, at 9-130 (West, 4th Ed. 2012); see Ecolochem, Inc. v.

Southern California Edison Co., 227 F.3d 1361, 1380 (Fed. Cir. 2000) (“a showing of

copying is only equivocal evidence of non-obviousness in the absence of more

compelling objective indicia of other secondary considerations.”). In the context of

biosimilar litigation under the BPCIA, an inference of non-obviousness from copying

evidence is likely to be even less compelling than usual. Cf. Santarus, Inc. v. Par

Pharmaceutical, Inc., 720 F. Supp. 2d 427, 455 (D. Del. 2010) (copying is “not

compelling evidence of non-obviousness” due to the nature of the ANDA process in

Hatch-Waxman cases), aff’d in part, rev’d in part on other grounds, Santarus, Inc. v.

Par Pharmaceutical, Inc., 694 F.3d 1344, 1347 (Fed. Cir. 2012); Purdue Pharma

                                             3
Products L.P. v. Par Pharmaceutical, Inc., 377 F. App’x 978, 983 (Fed. Cir. 2010) (not

precedential) (“we do not find compelling Purdue's evidence of copying in the ANDA

context where a showing of bioequivalency is required for FDA approval.”). A kind of

“copying” is, in a sense, the foundation of the BPCIA process. An applicant must show

biosimilarity to a reference drug to qualify for the aBLA pathway to approval. The

inference as to non-obviousness from evidence of copying in this context would be

feeble, at best.

        AbbVie also contends that discovery of unaccused products will bear on Humira’s

commercial success, a recognized secondary consideration.2 AV Mot. at 2. It is not

immediately apparent how discovery of non-public information about products that

may or may not be marketed by Boehringer in the future will reflect in any useful way on

the commercial success of Humira. Neither is it immediately apparent why AbbVie

needs additional proof of the overwhelming commercial success of Humira. The parties

have from time to time bandied about the annual revenues generated by Humira – an

estimated $13 billion per year. There is no legitimate dispute that Humira has been

commercially successful. Additional, marginal evidence on the subject would not be

worth the trouble it takes to collect.

        I will deny AbbVie’s motion, insofar as it seeks to re-depose Dr. Daugherty. The

likely probative value of the inquiry AbbVie seeks is negligible and is outweighed by the

likelihood of unfair harm to Boehringer through the disclosure of sensitive competitive

information.




2The inference is that commercial success is a consequence – at least in part – of a non-obvious invention
that introduced a previously unavailable and useful product to consumers.

                                                    4
      As for questions about future launch plans, I ruled on AbbVie’s motion to compel

an answer to their Interrogatory No. 21, which concerned launch plans. See Doc. No.

429 (Order of February 25, 2019). I have also ruled on related R. 30(b)(6) deposition

topics. See Doc. No. 359 (Order of January 17, 2019), at 5, Topic 41 (concerning launch

plans). The Order of January 17, 2019 is presently before Judge Goldberg, who will rule

on AbbVie’s objections. As I have previously denied a deposition on launch plans (Topic

41, Order of January 17, 2019), I will deny the motion to re-depose Mr. Blanarik. If my

Order as to Topic 41 is upended, or good cause for the deposition can be shown after

proceeding with the written discovery permitted in my Order of February 25, 2019

concerning Interrogatory No. 21, AbbVie may file a motion to reconsider this denial.

      As for the alleged failure to properly prepare Fed. R. Civ. Pro. 30(b)(6) witnesses,

the resolution of the dispute over deposition topics may go far to resolve the dispute

over whether to re-depose Drs. Buske, Happersberger, and Studt. I will deny AbbVie’s

motion with leave to reinstate the motion after Judge Goldberg’s ruling. After Judge

Goldberg’s ruling and before filing a motion to reinstate the motion to compel, counsel

for AbbVie should meet and confer with counsel for Boehringer to discuss depositions

(or re-depositions) that may be warranted.

                                                 BY THE COURT:



                                                 _s/Richard A. Lloret
                                                 RICHARD A. LLORET
                                                 U.S. MAGISTRATE JUDGE




                                             5
